Citation Nr: 0908849	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  06-26 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to special monthly compensation for bilateral 
deafness.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1957 to 
January 1959.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

The Veteran testified at the Newark, New Jersey RO in April 
2004 and September 2007.  Transcripts of the hearings are 
associated with the Veteran's claims folder.

The Veteran's appeal was previously before the Board in March 
2006, at which time the Board remanded the case for the 
issuance of a statement of the case (SOC), pursuant to 
Manlincon v. West, 12 Vet. App. 238 (1999).  The SOC was 
issued in July 2006, and the  Veteran filed an appeal later 
in July 2006, thus completing his appeal.  The case has been 
returned to the Board for appellate action.


FINDING OF FACT

The Veteran does not have deafness of both ears, having 
absence of air and bone conduction.


CONCLUSION OF LAW

The criteria for the assignment of special monthly 
compensation benefits based on deafness of both ears have not 
been met.  38 U.S.C.A. §§ 1114(k), 5107 (West 2002); 38 
C.F.R. § 3.350(a) (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Special monthly compensation (SMC) is a special statutory 
award, in addition to awards based on the schedular 
evaluations provided by the diagnostic codes in VA's rating 
schedule.  Claims for SMC, other than those pertaining to 
one-time awards and an annual clothing allowance, are 
governed by 38 U.S.C.A. § 1114 (k) through (s) and 38 C.F.R. 
§§ 3.350 and 3.352.

In pertinent part, 38 U.S.C.A. § 1114(k) provides for special 
monthly compensation if the Veteran, as the result of 
service-connected disability, has suffered deafness of both 
ears, having absence of air and bone conduction.  Deafness of 
both ears, having absence of air and bone conduction will be 
held to exist where examination in a VA authorized audiology 
clinic under current testing criteria shows bilateral hearing 
loss is equal to or greater than the minimum bilateral 
hearing loss required for a maximum rating evaluation under 
the rating schedule.  38 C.F.R. § 3.350(a)(5). 

Analysis

The medical evidence of record shows that the Veteran's 
bilateral hearing loss disability only meets the criteria for 
a 10 percent rating under 38 C.F.R. § 4.85, Diagnostic Code 
6100 (2008).  The Veteran underwent audiological examinations 
in July 1997, September 1998, July 2003, March 2004, March 
2005, September 2006, February 2007, March 2007, November 
2007, June 2008 and December 2008.  The reports from those 
examinations show that the Veteran was never found to meet 
the criteria for a 100 percent evaluation under the 
applicable rating criteria.  

Instead, the audiometric findings and speech discrimination 
scores consistently resulted in a numeric designation of 
level XI in the right ear and level I in the left ear.  See 
September 1998, July 2003, March 2005, and December 2008 
examination reports and 38 C.F.R. § 4.85, Table VI and VIA 
(2008).  Level I hearing in one ear with Level XI hearing in 
the other ear does not warrant more than a 10 percent rating, 
according to Table VII at 38 C.F.R. § 4.85.  The Veteran did 
have an exceptional pattern of hearing pursuant to 38 C.F.R. 
§ 4.86(a) in the right ear, but this did not result in a 
higher numeric designation for the hearing loss in the right 
ear or a percentage disability evaluation higher than 10 
percent.

The Board acknowledges that the Veteran has a great hearing 
loss in his right ear, to the extent that he characterizes as 
being totally deaf in his right ear.  Nonetheless, the 
statutory and regulatory requirements for the special monthly 
compensation benefit that he seeks are specific, and are not 
based on the level of hearing loss in one ear only.  The 
Veteran has not met the criteria for a 100 percent evaluation 
under 38 C.F.R. § 4.85 for his bilateral hearing loss 
disability.  Consequently, the Board concludes that the 
Veteran has not met the criteria for special monthly 
compensation benefits based on deafness in both ears.

Duties to Notify and to Assist Claimants

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Notice should be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
defined to include:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).   

In November 2008, the Veteran was given the notice required 
by section 5103(a) and Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The Board notes that, even though the letter 
requested a response within 60 days, it also expressly 
notified him that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b) (evidence must be received by the Secretary within 
one year from the date notice is sent).  The Board 
acknowledges that this notice was given after the unfavorable 
rating decision that is the subject of this appeal, but 
concludes that the timing of the notice does not prejudice 
the Veteran in this instance, as entitlement to special 
monthly compensation has been denied.  Hence, matters 
concerning the disability evaluation and the effective date 
of an award do not arise here.

The Board also notes that the Veteran's service medical 
records and all other pertinent available records have been 
obtained in this case, and that the Veteran has been given 
appropriate VA examinations.  Neither the Veteran nor his 
representative has identified any outstanding evidence, to 
include medical records, which could be obtained to 
substantiate the denied claim.  The Board is also unaware of 
any such outstanding evidence.

The Board is satisfied that any procedural errors in the 
development and consideration of the claim were not 
prejudicial to the Veteran.


ORDER

Special monthly compensation for bilateral deafness is 
denied.


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


